         Case 4:18-cv-04543 Document 38 Filed on 05/21/19 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

    JOANNA BURKE and JOHN BURKE,                        §
                                                        §
          Plaintiffs,                                   §
                                                        §
    v.                                                  §                     Civil Action No. 4:18-cv-4543
                                                        §
    HOPKINS LAW, PLLC, MARK                             §
    DANIEL HOPKINS and SHELLEY                          §
    LUAN HOPKINS,                                       §
                                                        §
          Defendants.                                   §

                        DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS'
                             EXPERT WITNESS DESIGNATIONS

           Defendants Hopkins Law, PLLC, Mark Daniel Hopkins and Shelley Luan Hopkins

    ("Defendants") file this Motion to Strike Plaintiff's Designation of Expert Witnesses

    Designations, and respectfully show as follows:

          1.      On April 30, 2019, Plaintiffs John Burke and Joanna Burke (the "Burkes") filed

Plaintiffs Rule 26 Designation of Experts ("Designations") [Doc. 36] disclosing Honorable

Stephen Wm. Smith, Connie Pfeiffer, Fatima Hassan Ali, Benjamin J. Siegel, Ben M. Harrington,

Steve W. Berman, Joanna Burke, John Burke, Edward L. Kuo, Khilan Pindoria, and Swapan

Dubey as expert witnesses in this matter.

          2.      Plaintiffs appear to confuse expert testimony with fact witness testimony and

designate themselves, all of their prior appellate counsel, and the former U.S. Magistrate Judge in

the Previous Litigation1 as testifying experts in this lawsuit.



1
  "Previous Litigation" references Deutsche Bank v. John Burke, et al,; Civil Action No. 4:11-CV-01658; in the
Southern District of Texas, Houston Division and the two appeals stemming from that lawsuit - Case No. 15-2021 in
the U.S. Court of Appeals for Fifth Circuit (reversed and remanded for review of foreclosure requirements)("First

Motion to Strike Expert Witness Designations
H610-1601; Burke v. Hopkins                                                                      PAGE 1
         Case 4:18-cv-04543 Document 38 Filed on 05/21/19 in TXSD Page 2 of 6



           3.        Plaintiffs should be struck as testifying experts in their own case as they are not

qualified to be an expert.

           4.        Further, Plaintiffs' counsel from Prior Litigation and the former U.S. Magistrate

Judge are not properly designated as experts, rather they are described as providing factual

testimony. Plaintiffs specify that all of their prior counsel will attest to facts of the case for the

period of his/ her appointing including relevant documents, motions, meetings, mediations and

phone calls.2 [Doc. 36] Plaintiffs further state that no report has been prepared or is anticipated. 3

Plaintiffs also specified multiple medical doctors as experts, but as with all other experts, stated

that no report would be prepared. All of Plaintiffs experts should be struck because Plaintiffs

designations did not comply with the Federal Rules of Civil Procedure.

Legal Standard

           5.        Federal Rule of Evidence 702 dictates that expert testimony is admissible only

when the witness is "qualified as an expert by knowledge, skill, experience, training, or education."

FED. R. EVID. 702. Courts have interpreted Rule 702 to require that this knowledge, skill,

experience, training, or education directly relate to the precise issues for which the expert's

testimony is offered. See, e.g., Ford v. Pennzoil, 974 F. Supp. 559, 563-64 (E.D. La. 1997), aff'd,

200 F.3d 816 (5th Cir. 1999) (unpublished disposition). In Daubert v. Merrell Dow

Pharmaceuticals, Inc., the U.S. Supreme Court instructed courts to function as gatekeepers with

respect to determining whether proposed expert testimony should be presented to the jury. 509

U.S. 579, 590-93 (1993). Expert testimony is admissible only if it helps “the trier of fact,” through



Appeal"); Case No. 18-20026 in the U.S. Court of Appeals for Fifth Circuit (reversed and rendered for issuance of
foreclosure judgment) ("Second Appeal").
2
  See Plaintiffs' Designations at ¶¶ 2-6.
3
    See Plaintiffs' Designations at ¶¶ 2-6.


Motion to Strike Expert Witness Designations
H610-1601; Burke v. Hopkins                                                                      PAGE 2
         Case 4:18-cv-04543 Document 38 Filed on 05/21/19 in TXSD Page 3 of 6



application of scientific, technical, or specialized expertise, “to determine a fact in issue.” FED. R.

EVID. 702(a) (emphasis added); Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 591 (1993);

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999). And, to prevent unnecessary, unfounded,

and unreliable opinions from being presented to the jury under the guise of expert testimony, trial

courts must determine if the “expert’s testimony both rests on a reliable foundation and is relevant to

the task at hand.” Daubert, 509 U.S. at 597. Thus, the party offering expert testimony has the burden

to prove by a preponderance of the evidence that: (1) the proffered expert is qualified; (2) the

proposed testimony is relevant to an issue in the case; and (3) the testimony is reliable. See Id. at

590-91.

Plaintiffs' Expert Disclosure Does Not Comply With the Federal Rules of Civil Procedure

           6.        First, Defendants request that the Court strike Plaintiffs' expert witnesses including

Honorable Stephen Wm. Smith, Connie Pfeiffer, Fatima Hassan Ali, Benjamin J. Siegel, Ben M.

Harrington, Steve W. Berman, Joanna Burke, John Burke, Edward L. Kuo, Khilan Pindoria, and

Swapan Dubey because Plaintiffs wholly failed to comply with the Federal Rules of Civil

Procedure in their disclosure of experts. Plaintiffs fail to designate whether the experts have been

retained and therefore, must provide a written report under Federal Rule of Civil Procedure

26(a)(2)(B). If not retained, Plaintiffs still fail to comply with Federal Rule of Civil Procedure

26(a)(2)(C) for non-retained experts as they did not provide sufficient information to comply with

Fed. R. Civ. P. 26(a)(2)(C)(i) and (ii).

           7.        As Plaintiffs indicate in their designations that no report will be forthcoming for

each and every expert witness identified,4 Defendants assume they are all unretained and therefore

their designations must comply with Fed. R. Civ. P. 26(a)(2)(C)(i) and (ii). Fed. R. Civ. P.


4
    Plaintiffs' Designations at Doc. 36.


Motion to Strike Expert Witness Designations
H610-1601; Burke v. Hopkins                                                                 PAGE 3
      Case 4:18-cv-04543 Document 38 Filed on 05/21/19 in TXSD Page 4 of 6



26(a)(2)(C) requires Plaintiffs identify (i) the subject matter on which the witness is expected to

present evidence under Federal Rule of Evidence 702,703 or 703; and (ii) a summary of the facts

and opinions to which the witness is expected to testify. The purpose of Fed. R. Civ. P. 26(a)(2)(C)

is “to ensure that an opposing party has some notice of what the non-retained expert will testify

about.” Nerium SkinCare, Inc. v. Nerium Int'l LLC, 2018 WL 3520840 (N.D. Tex. July 3, 2018)

citing Everett Financial, Inc. v. Primary Residential Mtg., Inc., No. 3:15-CV-1028-D, 2017 WL

90366 at *2 (N.D. Tex. Dec. 19, 2016). A proper Rule 26(a)(2)(C) disclosure must state opinions,

not merely topics of testimony, and must contain a summary of facts upon which the opinions are

based. Id. Plaintiffs' designations wholly fail to comply with the Federal Rules of Civil Procedure

as the designations provide no information as to the subject matter the experts are to present

evidence and fails to provide a summary of the facts and opinions to which the witness is expected

to testify.

Plaintiffs Should be Struck as Expert Witnesses

        8.       Even if the Court allows Plaintiffs' designations of their other purported experts,

Plaintiffs themselves should be prohibited from providing any "expert" testimony. For an expert's

testimony to be relevant, the testimony must "assist the trier of fact to understand the evidence or

to determine a fact in issue." Daubert, 509 U.S. at 591. Plaintiffs' designations fail to articulate the

expert testimony that they will purportedly provide. While Plaintiffs may have factual testimony,

they lack any foundation for testifying as experts in regard to this case. Any expert testimony

provided by Plaintiffs regarding their opinions of Defendants are simply irrelevant. Plaintiffs

should therefore be precluded from offering any such "expert" testimony.

        9.       Moreover, Plaintiffs do not possess, nor have they asserted that they possesses, any

knowledge, skill, experience, training, or education directly related to the cause of action asserted


Motion to Strike Expert Witness Designations
H610-1601; Burke v. Hopkins                                                              PAGE 4
      Case 4:18-cv-04543 Document 38 Filed on 05/21/19 in TXSD Page 5 of 6



by Plaintiffs in this lawsuit. Under such circumstances, striking the expert designation is

appropriate. See Order on Motion to Strike, Robert Singha et al. v. BAC Home Loans Servicing,

LP, et. al., No. 4:10-cv-692 (E.D. Tex. July 13, 2012); see also Order on Motion to Strike, Santiago

Sosa et al. v. CitiMortgage, Inc., No. 3:10-cv-02073-K (N.D. Tex. Aug. 15, 2011). Additionally,

Plaintiffs have not provided a resume or an expert report. See Doc. 36. Because Plaintiffs cannot

qualify as experts with regards to the any cause of action asserted herein, Plaintiffs should also be

struck as an expert on this ground.

        Defendants Hopkins Law, PLLC, Mark Daniel Hopkins and Shelley Luan Hopkins

respectfully request that the Court grant Defendants' Motion, strike the expert designations and

prohibit any expert designated by Plaintiffs from offering any testimony in this case in the capacity

of an expert. Defendants further request all such other and further relief, at law or in equity, to

which they are justly entitled.




                                                 Respectfully Submitted,

                                                 HOPKINS LAW, PLLC

                                           By:   /s/ Mark D. Hopkins
                                                 Shelley L. Hopkins
                                                 State Bar No. 24036497
                                                 Southern District ID No. 926469
                                                 Mark D. Hopkins, Attorney in Charge
                                                 State Bar No. 00793975
                                                 Southern District ID No. 20322
                                                 3809 Juniper Trace, Suite 101
                                                 Austin, Texas 78738
                                                 (512) 600-4320
                                                 (512) 600-4326—Facsimile
                                                 mark@hopkinslawtexas.com
                                                 shelley@hopkinslawtexas.com

                                                 ATTORNEYS FOR DEFENDANTS

Motion to Strike Expert Witness Designations
H610-1601; Burke v. Hopkins                                                            PAGE 5
      Case 4:18-cv-04543 Document 38 Filed on 05/21/19 in TXSD Page 6 of 6



                                     CERTIFICATE OF SERVICE

        I hereby certify that on this 21st day of May 2019, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF filing system, and will send a true and correct copy to
the following:

VIA CM/RRR # 7018 1830 0000 7292 0822
AND VIA E-MAIL:
John Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

VIA CM/RRR # 7018 1830 0000 7292 0839
AND VIA E-MAIL:
Joanna Burke
46 Kingwood Greens Drive
Kingwood, Texas 77339

PRO SE PLAINTIFFS

                                                       /s/ Mark D. Hopkins
                                                      Mark D. Hopkins




Motion to Strike Expert Witness Designations
H610-1601; Burke v. Hopkins                                                            PAGE 6
